Title: John Shaw to Abigail Adams, 15 October 1784
From: Shaw, John
To: Adams, Abigail



Haverhill October the 15th 1784

Most Sincerely do I congrattulate you, Madam, and your amiable Daughter upon your Safe arrival at the wished for Port: my busy imagination persued you through the whole of your voyage untill it Saw you Safely and joyfully Landed upon the British Shores. I doubt not but long before this, you have been made happy, in meeting with Mr. Adams your long absent Friend. May Heaven reward him for the Sacrafices he has made for; and the extensive Good he has done to his Country. And may a Consciousness of that integrity and uprightness, which must ever preserve and keep the Good man be his Consolation and Support under the further Services which the happiness and welfare of his Country May call upon him for. And as soon as the interest of that will permit, may he with his family be returned to a grateful People, whose Patroatick Souls Shall Glow with ardour for an opportunity of doing him Honour. You will undoubtedly wish to know, and be Glad to hear concerning the welfare of your Sons who for the present are entrusted to my care. They have both enjoyed a Good State of Health, ever since you left them: And at present I have no reason to fear a disappointment, if I offer Master Charles next commencement. He is Sober and Steady and persues his Studies with an eagerness which convinces me, he is more and more Sensible of the importance of improving his time, in order to his entring the university with Credit and reputation to himself and his Preceptor. Master Thomas also persues his Studies with as much persevering constancy, and makes as great improvements as could be expected from a Youth his age. They both of them behave well, and hitherto have conducted in Such a manner, as Shall give you no cause to Blush to own them your Sons. It is not likely that you have heard of the Death of Mr. Teel. He died in August after a very short illness; and I have engaged to lease the place to a Nephew of his for forty Pounds a year. I have been at Some considerable expence for necessary repairs, of which I Shall keep a particular account. As to a more particular account of the affairs of my family, I Suppose you will receive that, from Mrs. Shaw, who is Scarcely recovered from the most dangerous fit of Sickness She has ever been visited with Since I have been acquainted with her.

You will be kind enough to present my most respectful regards to Mr. Adams, and to your Son and Daughter, and believe me to be, Madam, your affectionate Brother and Humble Servant
John Shaw

